Citation Nr: 1101749	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-15 987	)	DATE
	                                                                                                                                                                                                                                                  
)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the cause 
of the Veteran's death, to include as due to exposure to 
herbicide agents.    

2.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to exposure to herbicide 
agents.    


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  He 
died in June 2003, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened a claim 
of service connection for the cause of the Veteran's death and 
then denied it on the merits.  The appellant testified before the 
Board in April 2008.  The Board remanded this claim for 
additional development in March 2009.    

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 2004 denied 
service connection for the cause of the Veteran's death.  

2.  Evidence received since the last final decision in January 
2004 relating to service connection for the cause of the 
Veteran's death is new and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran served from May 1968 to May 1970, including 
service in the Republic of Vietnam.  

4.  The Veteran died in June 2003 and the immediate cause of 
death was colon cancer.  

5.  At the time of the Veteran's death service connection had 
been establish for posttraumatic stress disorder, a shell 
fragment wound to the left thigh with retained foreign body, a 
shell fragment wound to the right shoulder with retained foreign 
body, a shell fragment wound to the left shoulder with retained 
foreign body, a shell fragment wound to the chest with retained 
foreign body, residuals of a shell fragment wound to the abdomen, 
and dermatophytosis.    

6.  Carcinoma of the colon was not manifested during service or 
for many years following separation from service, and is not 
shown to be causally or etiologically related to service, 
including exposure to herbicide agents, or to a service connected 
disability.  

7.  The Veteran did not die of a service-connected disability nor 
may he be presumed to have died of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted to reopen the 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the appellant dated in October 2005 
and April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  VA has not 
obtained a medical examination because there is no competent 
evidence that the Veteran's colon cancer is the result of any 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  
The appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the adjudication 
of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the appellant's appeal.  

New and Material Evidence 

In a January 2004 decision, the RO denied the appellant's claim 
for service connection for the cause of the Veteran's death.  The 
RO reopened the appellant's claim for the cause of the Veteran's 
death in February 2006 and then denied the claim on its merits.  
While the RO found that new and material evidence had been 
submitted to reopen the appellant's claim for service connection 
for the cause of the Veteran's death, the Board must still 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In a decision dated in January 2004, the RO denied service 
connection for the cause of the Veteran's death.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the January 2004 
rating decision denying service connection for the cause of the 
Veteran's death became final because the appellant did not file a 
timely appeal.  

The claim for entitlement to service connection for the cause of 
the Veteran's death may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen her claim in September 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records, the 
Veteran's post-service private treatment records, and the 
appellant's statements.  The RO denied the claim because there 
was no evidence that the Veteran's cause of death (colon cancer) 
was presumed to be related to Agent Orange exposure.  The 
appellant applied to reopen her claim for service connection for 
the cause of the Veteran's death in September 2005.  The Board 
finds that the evidence received since the last final decision is 
new and material because it raises a reasonable possibility of 
substantiating the appellant's claim.  

In support of her application to reopen her claim for service 
connection for the cause of the Veteran's death, the appellant 
submitted an August 2004 newspaper article regarding the 
rewriting of VA regulations to make them more easily understood 
by front-line employees and the average Veteran.  In pertinent 
part, the article mentioned that another Vietnam Veteran had been 
granted a 40 percent disability rating for colon cancer that VA 
had linked to Agent Orange exposure.  

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for the cause of 
the Veteran's death.  The claim was previously denied because 
there was no evidence that the Veteran's colon cancer from which 
he died was presumed to be related to Agent Orange exposure.  The 
appellant has submitted evidence showing that another Veteran's 
colon cancer had been found to be linked to Agent Orange 
exposure.  

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for the cause of the 
Veteran's death is reopened.  38 C.F.R. § 3.156(a).  This does 
not mean that service connection is granted.  Rather, the merits 
of the claim for service connection will have to be reviewed on a 
de novo basis, as addressed below.

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the appellant 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the Statement of the Case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussion in the Supplemental Statement of 
the Case essentially considered the appellant's claim on the 
merits.  Also, the appellant has provided arguments addressing 
her claim on the merits.  The Board therefore finds that, because 
the appellant had adequate notice of the applicable regulations, 
she would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection for the Cause of the Veteran's Death 

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  A current disability must be related to service or to an 
incident of service origin.  A Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.
  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents.  In the case of such a Veteran, service connection for 
disorders will be rebuttably presumed if they are manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption of 
service connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Veteran died in June 2003.  A June 2003 death certificate 
listed his cause of death as carcinoma in the colon.  The 
appellant contends that the Veteran's exposure to herbicides 
resulted in colon cancer, which led to his death.  At the time of 
the Veteran's death, service connection was in effect for 
posttraumatic stress disorder, rated as 30 percent disabling; 
shell fragment wound to the left thigh with retained foreign 
body, rated as 10 percent disabling; shell fragment wound to the 
right shoulder with retained foreign body, rated as 10 percent 
disabling; shell fragment wound to the left shoulder with 
retained foreign body, rated as 10 percent disabling; shell 
fragment wound to the chest with retained foreign body, rated as 
10 percent disabling; residuals of a shell fragment wound to the 
abdomen, rated as 10 percent disabling; and dermatophytosis, 
rated as 0 percent disabling.  Service connection had not been 
established for the condition listed on the death certificate, 
carcinoma in the colon.  The Board notes that in a March 1999 
rating decision, the RO denied service connection for rectal 
cancer.   

The Veteran's period of active service from May 1968 to May 1970 
included service in Vietnam from December 1968 to December 1969.  
Thus, the Veteran is afforded the presumption of exposure to 
Agent Orange during his service in Vietnam.  

However, colon cancer is not a disability associated with 
exposure to herbicides under 38 C.F.R. § 3.307(e).  Taking 
account of the available evidence and National Academy of 
Sciences' analysis, VA's Secretary has found that the credible 
evidence against an association between herbicide exposure and 
colorectal cancer outweighs the credible evidence for such an 
association.  He has determined that a positive association does 
not exist between exposure to herbicides and colorectal cancer 
and that a presumption of service connection based on exposure to 
herbicides to include Agent Orange is not warranted for 
colorectal cancer.  75 Fed. Reg. 81333 (Dec. 27, 2010).  
Therefore, the Board finds that service connection for colon 
cancer due to a presumption of being related to exposure to 
herbicides is not warranted.  38 C.F.R. § 3.309(e). 

Notwithstanding the fact that colon cancer is not subject to 
presumptive service connection on the basis of herbicide 
exposure, the Veteran could still establish service connection 
for this condition with competent evidence that it was incurred 
in service, was present during other presumptive periods, or by 
submitting medical or scientific evidence that it was in fact due 
to herbicide exposure during service.  Stefl v. Nicholson, 21 
Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994). 

Service treatment records are negative for any complaints or 
treatment for colon cancer.  On separation examination in April 
1970, the Veteran made no complaints regarding his colon, and his 
viscera were found to have no abnormalities.  

The first post-service evidence of symptoms relating to colon 
cancer is an April 1997 private medical report where the Veteran 
was treated for rectal bleeding and borderline anemia.  The 
Veteran underwent a May 1997 colonoscopy and was found to have a 
large rectal mass that was probably adenocarcinoma with several 
small polyps around it.  The Veteran was first diagnosed with 
adenocarcinoma of the rectum in July 1997.  

Post-service private treatment records dated from July 1997 to 
October 2002 show that the Veteran received intermittent 
treatment for recurrent colorectal cancer.  A May 2000 
arteriography revealed that the Veteran's colon cancer had 
metastasized to the liver, and an October 2001 whole body PET 
scan showed metastatic disease in the right lobe of the liver and 
lymph nodes.  At no time did any treating provider relate the 
Veteran's colon cancer to his period of service or to his 
exposure to Agent Orange.  

The appellant submitted an August 2004 newspaper article 
regarding the rewriting of VA regulations to make them more 
easily understood by front-line employees and the average 
Veteran.  In pertinent part, the article mentioned that another 
Vietnam Veteran had been granted a 40 percent disability rating 
for colon cancer that VA had linked to Agent Orange exposure.  

The appellant testified before a Decision Review Officer in March 
2007 and before the Board at a travel board hearing in April 
2008.  Testimony revealed, in relevant part, that the Veteran had 
not been diagnosed with prostate cancer and that none of his 
physicians had related his colon cancer to his exposure to Agent 
Orange in Vietnam.  The appellant testified that the Veteran 
believed that his colon cancer was due to Agent Orange exposure 
from when he had been sitting on the toilets out in the fields in 
Vietnam.  She reported that she had married the Veteran in March 
1990 and that he had been diagnosed with rectal cancer around 
1995.  She stated that prior to his rectal bleeding, the Veteran 
had not been exhibiting any symptoms of colorectal cancer and had 
been in good health.  

The Board acknowledges the August 2004 newspaper article that the 
appellant submitted which shows that another Veteran had been 
granted service connection for colon cancer because it had been 
related to Agent Orange exposure in service.  However, VA 
regulations specifically state that colon cancer is not a 
disability associated with exposure to herbicides under 38 C.F.R. 
§ 3.307(e).  See 75 Fed. Reg. 81333 (Dec. 27, 2010).  The Board 
is unaware of the facts and circumstances of the other Veteran's 
grant of service connection for colon cancer due to Agent Orange 
exposure, or the medical evidence considered in that particular 
case, and the appellant in the present case has not submitted any 
medical evidence demonstrating or suggesting a relationship 
between the Veteran's colon cancer and his exposure to Agent 
Orange.  The Board is therefore bound by the regulations and 
finds that the competent evidence of record does not show that 
the Veteran's colon cancer was related to his exposure to 
herbicide agents in service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds no probative evidence of a direct medical nexus 
between active service and the cause of the Veteran's death.  
Indeed, the evidence of record weighs against such a finding.  
Thus, service connection for the cause of the Veteran's death is 
not warranted.  In addition, malignant tumors were not diagnosed 
within one year of separation, and colon cancer is not a 
condition associated with exposure to herbicides, so presumptive 
service connection for the cause of the Veteran's death, to 
include as due to exposure to Agent Orange, is not warranted.   

The Board has also considered the appellant's assertions that the 
Veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that the 
appellant is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker, 10 Vet. App. at 67.  
Therefore, the appellant can testify to that which she is 
competent to observe, such as rectal bleeding, but she is not 
competent to provide a medical diagnosis for any colon cancer or 
to relate any colon cancer medically to the Veteran's active 
service.

The appellant contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service evidence of 
the Veteran's colon cancer is in April 1997, approximately 27 
years after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the evidence shows that the Veteran developed carcinoma 
in the colon, which led to his death, many years after service.  
This fatal condition was not service-connected, and the competent 
medical evidence of record is against a finding that the 
Veteran's carcinoma in the colon was caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or contributed 
to the Veteran's death.  As a preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim 
for service connection for the cause of the Veteran's death, to 
include as due to exposure to herbicide agents.    

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


